Citation Nr: 1601650	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include arthritis. 

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in November 2014 to obtain a VA examination for the Veteran's bilateral shoulder disorder.  This was accomplished, and the claim was readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with right shoulder strain and left shoulder arthritis.

2.  Arthritis of the left shoulder was not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of arthritis of the left shoulder have not been continuous since service separation.

4.  The Veteran's right shoulder strain and left shoulder arthritis are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claims in January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the VA opinion is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply to the Veteran's left shoulder disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, a shoulder strain is not a disease listed under 38 C.F.R. § 3.309(a); as such, this condition will be adjudicated using the general principles of service connection.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Shoulder Disorder

The Veteran filed a claim of service connection for a bilateral shoulder condition in April 2007.  His records indicate that the Veteran served as an airborne paratrooper and he has a parachutist badge.  He states that he now has pain, swelling, stiffness, and loss of motion of the shoulders that have resulted from the jumps he made while in service.

Initially, the Board finds that the Veteran has been diagnosed with left shoulder arthritis and right shoulder strain.  See January 2015 VA examination report; see also VA March 2007 MRI report. 

Next, the Board finds that the Veteran's left shoulder arthritis was not chronic in service.  Service treatment records are silent for any injury to the shoulders or any complaints, diagnosis, or treatment for a shoulder disorder.  Further, the October 1989 service separation examination report reveals that a clinical evaluation of the Veteran's upper extremities were normal and there was no indication of a shoulder disorder.  In an October 1989 report of medical history, completed by the Veteran at service separation, the Veteran specifically denied having a painful or "trick" shoulder.  As such, the Board finds that the Veteran's left shoulder arthritis was not chronic in service. 

The Board further finds that the Veteran's left shoulder arthritis did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  Post-service VA treatment records contain a September 2006 primary care note.  During the evaluation, the Veteran complained of left shoulder pain for "4-5 months."  He denied having had any direct trauma and stated that his job was physically demanding.  A March 2007 MRI of the left shoulder showed that the Veteran had tendinitis of the rotator cuff and degenerative changes to the left shoulder.  These diagnoses appeared more than 15 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  As such, the Board finds that the Veteran's left shoulder arthritis did not manifest to a compensable degree within one year of service separation.

Regarding continuous symptoms of left shoulder arthritis, the Board finds that the Veteran was first diagnosed and treated for left shoulder pain in approximately 2006.  Further, the Board finds that the Veteran's statements regarding the onset of his left shoulder symptoms have been inconsistent, and therefore, not credible.  For example, post-service private treatment records show that the Veteran sought treatment for left shoulder pain in April 2007.  During the evaluation, the Veteran reported that his pain started after being in the Army.  However, a September 2006 primary care note reveals that the Veteran complained of left shoulder pain for "4-5 months."  He denied having had any direct trauma and stated that his job was physically demanding.  Notably, he did not report that his symptoms began in service or immediately following service separation.  During a January 2015 VA examination, discussed in detail below, the Veteran stated that his bilateral shoulder pain began in the 1970s when he fell off the back of a truck.  In sum, the Board finds that the Veteran's reported onset of left shoulder symptoms has been inconsistent; as such, the Board finds his statements regarding continuous symptomatology of a left shoulder disorder since service are not credible and of no probative value.

The Board next finds that the Veteran's left shoulder arthritis and right shoulder strain are not etiologically related to service.  Pursuant to the Board's November 2014 remand, the Veteran was afforded a VA shoulder examination in January 2015.  The examiner noted that the claims file had been reviewed.  Diagnoses of right shoulder strain and left shoulder arthritis were noted.  During the evaluation, the Veteran reported that he had approximately 250 airborne jumps during service.  He also stated that his bilateral shoulder pain began in the 1970s when he fell off the back of a truck.  X-rays revealed left shoulder arthritis.  The examiner then opined that the Veteran's left and right shoulder disorders were less likely than not related to service.  In support of this opinion, the examiner stated that there was no documentation of chronicity regarding the bilateral shoulders in service or in service medical records.  There was also no continuity of care for the shoulders in the years following service separation.  In this regard, the examiner noted that the Veteran was first seen in 2006 for left shoulder issues, 17 years after service discharge.  The Veteran also stated that he had not been evaluated for his right shoulder until the time of the January 2015 examination.  

The Board finds the January 2015 VA medical opinion to be probative as to whether the Veteran's bilateral shoulder disorder are etiologically related to service.  The examiner reviewed the VBMS file, discussed the medical evidence of record, and provided an opinion support by a well-reasoned rationale.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board has also considered the Veteran's statements asserting a nexus between his bilateral shoulder disorders and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of shoulder arthritis or a shoulder strain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Shoulder disorders, to include arthritis and strains, are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as x-rays or MRIs), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's bilateral shoulder disorders are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that the Veteran's bilateral shoulder disorders were not incurred in service and were not otherwise etiologically related to service.  A preponderance of the evidence is against the claims for service connection for left and right shoulder disorders and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder, to include arthritis, is denied. 

Service connection for a right shoulder disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


